               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION

UNITED STATES OF AMERICA,               )
                                        )
      Plaintiff,                        )
                                        )
vs.                                     )           COMPLAINT
                                        )           Case No. DNCW1:19CV133
WILLIAM M. FERGUSON,                    )
                                        )
      Defendant.                        )


      The United States of America, by and through the United States Attorney for

the Western District of North Carolina, on behalf of its agency, the Farm Service

Agency, United States Department of Agriculture, alleges as follows:

      1.     This is a civil action brought by the United States of America, and

jurisdiction of this Court is invoked under the provision of 28 U.S.C. §1345.

      2.     Defendant William M. Ferguson (hereinafter, Defendant) is a citizen

and resident of Haywood County, North Carolina, and more specifically has a

mailing address of 925 Max Patch Road, Clyde, North Carolina 28721.

      3.     Defendant is indebted to the Farm Service Agency, United States

Department of Agriculture, as the result of the following Farm Program loan:

               Date            Amount          Interest Rate     Type
           June 23, 2014      $80,000.00         2.250%        Operating


A copy of the Promissory Note (hereinafter, Note) is attached hereto as Exhibit A



           Case 1:19-cv-00133 Document 1 Filed 04/19/19 Page 1 of 4
and incorporated herein by reference.

      4.       In order to secure payment of the Note, Defendant executed a Security

Agreement covering all crops, farm equipment, livestock and crop poundage

allotments more fully described therein, as well as replacements, substitutions,

additions and accessions thereto, and perfected the Security Agreement in the

Financing Statement as described below:

           Security Agreement                    Financing Statement
                 Date                   Date/Time of Filing              File No.
             June 23, 2014            07/07/2014/11:25 A.M.            2014006421F
                                      N.C. Secretary of State
A copy of the Security Agreement is attached hereto as Exhibit B. A copy of the

Financing Statement is attached hereto as Exhibit C.

      5.       The Note and Security Agreement provide, inter alia, that in the event

of default in the payment of any installment due under the Note, the entire

principal and interest shall become due and payable without notice, at the option of

the holder of the Note. The Note and Security Agreement further provide for

Plaintiff to make certain advances for the account of the makers of the Note and of

Defendant, and for the charging of interest thereon, and that the Note and Security

Agreement may be foreclosed with costs of foreclosure to be charged against the

proceeds of any sale thereunder.

      6.       Plaintiff United States of America, by and through its aforesaid officer,




             Case 1:19-cv-00133 Document 1 Filed 04/19/19 Page 2 of 4
is the owner and holder of the Note.

      7.     Defendant has failed to make the payment on the Note as required,

although due demand has been made upon him to do so. Plaintiff has, therefore,

elected and does hereby elect to declare the entire balance of the indebtedness due

upon the Note and Security Agreement, together with all amounts due for charges

and advances now due and payable. There is now due upon the Note and Security

Agreement the principal amount of $39,150.25 with interest of $880.88 accrued as

of November 13, 2018, with interest accruing daily after that date in the amount of

$2.4134 until paid. An official Affidavit of Indebtedness is attached hereto as

Exhibit D and incorporated herein by reference.

      8.     Pursuant to 28 U.S.C. § 3011, the United States of America is entitled

to a surcharge of 10 percent of the amount of the debt as of date of judgment.

      WHEREFORE, Plaintiff United States of America prays for relief as

follows:

      1.     For Judgment against William M. Ferguson in the principal amount of

$39,150.25 with interest of $880.88 accrued as of November 13, 2018, with interest

accruing daily after that date in the amount of $2.4134 until paid, together with

present and future costs and disbursements of this action and sale.

      2.     That such judgment include a surcharge of 10 percent of the amount

of the debt as of the date of judgment.


           Case 1:19-cv-00133 Document 1 Filed 04/19/19 Page 3 of 4
      3.     That Plaintiff’s Security Agreement be foreclosed and that all right,

title, and interest of William M. Ferguson or any persons holding by, through, or

under them, including any equity or redemption or rights of power, and rights of

any junior lienholders, be forever barred in and to the aforesaid personal property.

      4.     That an Order be issued directing the United States Marshal to enter

upon the land of Defendant, or other location, to seize and possess the farm

machinery and equipment that serves as collateral for the aforesaid loan.

      5.     Plaintiff further prays that upon foreclosure and possession, the said

premises and farm machinery and equipment be sold by the United States Marshal

upon such time, notice, and conditions as the law may prescribe and the Court may

require; and out of the proceeds of said sale, Plaintiff be paid the amount thereof

on its claim above described.

      6.     For such other and further relief as this Court deems just and proper.

      This the 19th day of April, 2019.

                                       R. ANDREW MURRAY,
                                       UNITED STATES ATTORNEY

                                       s/Julia K. Wood
                                       Assistant United States Attorney
                                       N.C. State Bar No. 51754
                                       227 West Trade Street, Suite 1650
                                       Charlotte, NC 28202
                                       Phone: (704) 344-6222
                                       Fax: (704) 227-0248
                                       julia.wood@usdoj.gov



           Case 1:19-cv-00133 Document 1 Filed 04/19/19 Page 4 of 4
                                           Government
                                             Exhibit
                                               A

Case 1:19-cv-00133 Document 1-1 Filed 04/19/19 Page 1 of 3
Case 1:19-cv-00133 Document 1-1 Filed 04/19/19 Page 2 of 3
Case 1:19-cv-00133 Document 1-1 Filed 04/19/19 Page 3 of 3
                                                  Government
                                                    Exhibit
                                                      B


Case 1:19-cv-00133 Document 1-2 Filed 04/19/19 Page 1 of 7
Case 1:19-cv-00133 Document 1-2 Filed 04/19/19 Page 2 of 7
Case 1:19-cv-00133 Document 1-2 Filed 04/19/19 Page 3 of 7
Case 1:19-cv-00133 Document 1-2 Filed 04/19/19 Page 4 of 7
Case 1:19-cv-00133 Document 1-2 Filed 04/19/19 Page 5 of 7
Case 1:19-cv-00133 Document 1-2 Filed 04/19/19 Page 6 of 7
Case 1:19-cv-00133 Document 1-2 Filed 04/19/19 Page 7 of 7
                                               Government
                                               Exhibit C
Case 1:19-cv-00133 Document 1-3 Filed 04/19/19 Page 1 of 2
Case 1:19-cv-00133 Document 1-3 Filed 04/19/19 Page 2 of 2
                                                 Government
                                                   Exhibit
                                                     D

Case 1:19-cv-00133 Document 1-4 Filed 04/19/19 Page 1 of 1
